 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NERRAH BROWN, A.K.A.                               No. 2:16-cv-2629 JAM DB P
      KEENAN WILKINS,
12
                           Plaintiff,
13                                                       ORDER
             v.
14
      J. GALVIN, et al.,
15
                           Defendants.
16

17
            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
18
     under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
19
     28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
            On October 16, 2018, the magistrate judge issued findings and recommendations herein
21
     which were served on all parties and which contained notice to all parties that any objections to
22
     the findings and recommendations were to be filed within twenty-one days. (ECF No. 22).
23
     Plaintiff has filed objections to the findings and recommendations, and defendants have filed a
24
     response to those objections. (See ECF Nos. 23, 24).
25
            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
26
     court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
27
     ////
28
                                                         1
 1   court finds the findings and recommendations to be supported by the record and by proper
 2   analysis.
 3           Accordingly, IT IS HEREBY ORDERED that:
 4           1. The findings and recommendations issued October 16, 2018 (ECF No. 22), are
 5   ADOPTED in full;
 6           2. Defendants’ motion to revoke plaintiff’s in forma pauperis status (ECF No. 16) is
 7   GRANTED;
 8           3. Within thirty days of the date of this order, plaintiff shall pay the appropriate filing fee
 9   in full. A failure to do so within the time period granted will result in a sua sponte dismissal of
10   this action.
11
     DATED: December 10, 2018
12
                                                    /s/ John A. Mendez____________                _____
13

14                                                  UNITED STATES DISTRICT COURT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
